Citation Nr: 1038138	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a neurological disability, 
including secondary to heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to June 
1952.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Department of Veterans Affairs (VA) Special Processing Unit in 
Cleveland, Ohio.  VA's Regional Office (RO) in Atlanta, Georgia, 
retains jurisdiction of the Veteran's case.

In October 2007, the Board issued a decision which denied the 
Veteran's claim herein.  In October 2007, the Veteran filed a 
Motion for Reconsideration of the Board's decision.  In April 
2008, the Board denied the Veteran's motion.  Thereafter, the 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2010, the Court 
issued a memorandum decision which set aside the Board's October 
2007 decision and remanded this matter for further consideration.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons indicated below, the appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims folder and the 
Court's March 2010 memorandum decision, the Board finds there is 
a further duty to assist the Veteran with his claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In September 2010, the Veteran submitted a statement indicating 
that he underwent an x-ray examination of his brain at Fairview 
Park Hospital, and that the radiologist conducting the 
examination, Dr. M., observed the presence of scar tissue from an 
old stroke many, many years earlier.  The RO should, with the 
required assistance of the Veteran, attempt to obtain these 
records.  The RO should also request that the Veteran identify 
any other medical treatment providers he has seen since his 
discharge from the service.  Specifically, his September 2010 
statement refers to treatment received from Drs. Garner, Kohse, 
Mathaia, McClaughlin, Nichols, Ram, and from Fairview Park 
Hospital and Emory Hospital.

In support of his claim, the Veteran reported that he has not 
been employed since 1963.  An August 2000 VA treatment report 
noted that the Veteran was receiving benefits from the Social 
Security Administration (SSA).  Where there has been a 
determination that the Veteran is entitled to SSA disability 
benefits, the records concerning that decision are needed by the 
VA for evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under the 
circumstances of this case, an attempt should be made by the RO, 
with the assistance of the Veteran, to identify the basis for 
these SSA benefits, and to obtain these records if pertinent.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83. 

The Veteran's statements are competent evidence about what he 
experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran's testimony competent as to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  

The Veteran contends that he had a heatstroke while in the 
military in August 16, 1951, and that he has had ongoing 
neurological problems since that time.  The Veteran's statements 
are competent evidence of leg discomfort.  Moreover, a May 2001 
private treatment report noted an assessment of "[p]ossible 
long-term effects from previously described heatstroke."  Under 
these circumstances, the RO should schedule the Veteran for the 
appropriate VA examination to address the existence and etiology 
of any current residuals from an inservice heatstroke.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him since his discharge from the 
service in June 1952.  This must include 
complete medical treatment records relating 
to the Veteran from Drs. Garner (prior to 
August 2000), Kohse, Mathaia, McClaughlin, 
Nichols, Ram, and from Fairview Park 
Hospital and Emory Hospital.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must contact the Veteran and 
request that he identify when he began 
receiving SSA benefits, and the basis for 
that award (disability or age).  If based 
on disability, the RO must request all 
materials, to include any medical records, 
regarding disability benefits awarded to 
the Veteran from SSA.  These records must 
be associated with the claims file.  If 
these records are not available, 
documentation of such must be included in 
the Veteran's claims folder.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.  Thereafter, the Veteran must be 
afforded the appropriate VA examination to 
determine the current existence and 
etiology of any residuals of a heatstroke 
found.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  All indicated tests 
and studies must be conducted.  After a 
review of the examination findings and the 
entire evidence of record, the examiner 
must identify any current neurological 
disorder found, and for each current 
condition identified, express an opinion as 
to whether it is related to the Veteran's 
military service from February 1951 to June 
1952, including his reported history of an 
inservice heatstroke in August 1951.  The 
Veteran's statements as to observable 
symptoms, and any other pertinent clinical 
findings of record, must be taken into 
account.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken above, the claim on 
appeal must be readjudicated.  If the issue 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

6.  This appeal has been advanced on 
the Board's docket.  Expedited handling 
is required.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

